THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                  December 27, 2021



In the Court of Appeals of Georgia
 A21A1789. STAPLETON v. THE STATE.

      BROWN, Judge.

      In this interlocutory appeal, Jackson Hathaway Stapleton seeks review of the

trial court’s denial of his motion for reconsideration of its order denying his general

and special demurrers. We conclude that the trial court did not err in denying

Stapleton’s demurrers and therefore affirm.

      A December 2019 indictment charged Stapleton with terroristic threats and

criminal attempt to commit murder. In Count 1, the indictment charged that Stapleton,

“between the 6th day of March, 2019, and the 7th day of March, 2019 . . . did with the

purpose of terrorizing another to wit: [names of 52 individuals], threaten to commit a

crime of violence to wit: Murder by way of a Burn/aka Kill aka/Hit List[.]” Count 2
charged that Stapleton committed the offense of criminal attempt to commit a felony

when he,

      between the 6th day of March, 2019, and the 7th day of March, 2019 . .
      . did knowingly and intentionally attempt to commit the crime of Murder,
      in violation of Code section OCGA § 16-5-1 . . . in that the said accused
      did perform certain acts in furtherance of said attempt to wit: did create
      a list of persons to be targeted, termed a “burn/aka kill/aka hit list[“] with
      the individuals listed to wit: [names of 52 individuals], and also did create
      a list of items to be obtained, i.e., a list of supplies to wit: FRDLs or
      Woodland, P.F. Flyers, Boonie Hat, AK or SBR, Alice or other pack
      (TBD), Weapon Sling, Face Paint Camouflage, Water System, Knife,
      Variable Camouflage, Set Up Designated AO (concealed), Insect
      Repellent, Socks, to be used to carry out said murders; and did bring a
      firearm (type unknown to the Grand Jury), to said Pataula Charter
      School, acts which constitute a substantial step toward the commission
      of said crime[.]


Stapleton filed both general and special demurrers to Count 1 and Count 2. With regard

to Count 1, Stapleton argued that the indictment failed to charge him with all elements

of the offense of terroristic threats because it did not include the allegation that he

intended or expected his alleged threat to be communicated to one or more of the 52

individuals named. In the special demurrer to Count 1, he argued that the indictment

was insufficient because it lacked specificity regarding his intended means of


                                            2
communication. With respect to Count 2, Stapleton argued that the indictment was

deficient because the alleged acts of creating lists and bringing a firearm to the school

fell short of the substantial step necessary toward the commission of the crime.

      The State filed no response, and the trial court denied the demurrers. Stapleton

filed a motion for reconsideration, which the trial court denied. The court certified its

order for immediate review, and we granted Stapleton’s application for interlocutory

review. This appeal followed.

      1. General Demurrers. Stapleton contends that both counts in the indictment are

subject to a general demurrer. A general demurrer “challenges the sufficiency of the

substance of the indictment.” (Citation and punctuation omitted.) Bryant v. State, 320

Ga. App. 838, 841 (3) (740 SE2d 772) (2013). “To withstand a general demurrer, an

indictment must: (1) recite the language of the statute that sets out all the elements of

the offense charged, or (2) allege the facts necessary to establish a violation of a

criminal statute.” (Citation and punctuation omitted.) State v. Cerajewski, 347 Ga.

App. 454, 455 (1) (820 SE2d 67) (2018).

      [T]he true test of the sufficiency of an indictment to withstand a general
      demurrer is if all the facts which the indictment charges can be admitted,
      and still the accused be innocent, the indictment is bad; but if, taking the



                                           3
      facts alleged as premises, the guilt of the accused follows as a legal
      conclusion, the indictment is good.


(Citations and punctuation omitted.) Hinkson v. State, 310 Ga. 388, 396 (4) (850 SE2d

41) (2020). “[A]n indictment is to be strictly construed against the State when a

[general] demurrer has been filed against it.” (Citation and punctuation omitted.)

Strickland v. State, 349 Ga. App. 673, 675-676 (2) (824 SE2d 555) (2019). We review

de novo the trial court’s ruling on a general demurrer. Malphurs v. State, 336 Ga. App.

867, 868 (785 SE2d 414) (2016).

      (a) Count 1. Stapleton argues that Count 1 of the indictment, charging terroristic

threats, is deficient because it did not allege that he communicated the alleged threat

or intended that it be communicated to the named victims, an essential element of the

offense. The relevant criminal statute pertinently provides that “[a] person commits the

offense of a terroristic threat when he or she threatens to . . . [c]ommit any crime of

violence,” and “[s]uch terroristic threat shall be made . . . [w]ith the purpose of

terrorizing another[.]” OCGA § 16-11-37 (b) (1) (A), (b) (2) (A). “[U]nder this Code

section: the State must establish two elements to sustain a conviction for making

terroristic threats: (a) that the defendant threatened to commit a crime of violence

against the victim, and (b) that the defendant did so with the purpose of terrorizing the

                                           4
victim.” (Citation and punctuation omitted.) Bryant v. State, 306 Ga. 687, 690 (1) (a)

(832 SE2d 826) (2019).

      As previously stated, Count 1 of the indictment alleged that Stapleton “did with

the purpose of terrorizing [numerous individuals], threaten to commit a crime of

violence to wit: Murder by way of a Burn/aka Kill aka/Hit List.” Thus, the indictment

clearly “recite[s] the language of the statute that sets out all the elements of the

offense” of terroristic threats. Cerajewski, 347 Ga. App. at 455 (1). Simply put, if

Stapleton admitted that he “threaten[ed] to commit a crime of violence to wit: Murder

by way of a Burn/aka Kill aka/Hit List,” “with the purpose of terrorizing” the victims

— the precise allegations contained in Count 1 — he would be guilty of terroristic

threats under OCGA §16-11-37 (b). See State v. Horsley, 310 Ga. App. 324, 325 (2)

(714 SE2d 1) (2011) (indictment charging defendant “‘with the offense of

TERRORISTIC THREATS O.C.G.A. § 16-11-37, for the said accused, in the County

of Fulton and State of Georgia, on the 25th day of February, 2010, DID THREATEN

TO COMMIT A CRIME OF VIOLENCE, TO WIT: MURDER WITH THE

PURPOSE OF TERRORIZING [the alleged victim]’” sufficient to withstand general

demurrer).



                                          5
       Nonetheless, Stapleton asserts that Count 1 is deficient because “an essential

element of any threat is communication of the threat to the person or people

threatened,” citing Steplight v. State, 301 Ga. 272 (800 SE2d 548) (2017), in which the

Supreme Court reversed the defendant’s conviction for terroristic threats because there

was no evidence presented at trial that the defendant communicated his statements to

the victim or intended or expected his statements to be conveyed to the victim. Id. at

275 (1). It is true that

       the crime of making terroristic threats focuses solely on the conduct of
       the accused and is completed when the threat is communicated to the
       victim with the intent to terrorize. That the message was not directly
       communicated to the victim would not alone preclude a conviction where
       the threat is submitted in such a way as to support the inference that the
       speaker intended or expected it to be conveyed to the victim.


(Citation, punctuation, and emphasis omitted.) Id. Accord Bryant, 306 Ga. at 690 (1)

(a). However, this requirement is implicit in the two essential elements of terroristic

threats set forth in OCGA § 16-11-37: (a) that the defendant threatened to commit a

crime of violence against the victim, and (b) that the defendant did so with the purpose

of terrorizing the victim. See Edwards v. State, 330 Ga. App. 732, 735 (2) (a) (769

SE2d 150) (2015) (“Athough OCGA § 16-11-37 does not define ‘threat,’ this Court


                                           6
has found that under the plain and ordinary meaning of the word, ‘threat’ refers to a

communication, declaration, or expression of an intention to inflict harm or damage.”)

(citation and punctuation omitted). And because Count 1 recites the statutory language

setting out all of the elements of the offense under OCGA § 16-11-37 (b) (1) (A) and

(b) (2) (A), that count is sufficient to withstand a general demurrer.1

      (b) Count 2. Stapleton contends that Count 2 of the indictment also is subject to

a general demurrer. As previously stated, Count 2 alleges that Stapleton

      did knowingly and intentionally attempt to commit the crime of Murder,
      in violation of Code section OCGA § 16-5-1 . . . in that the said accused
      did perform certain acts in furtherance of said attempt to wit: did create
      a list of persons to be targeted, termed a “burn/aka kill/aka hit list[“] with
      the individuals listed . . . and also did create a list of items to be obtained,
      i.e., a list of supplies . . . to be used to carry out said murders; and did
      bring a firearm . . . to said Pataula Charter School, acts which constitute
      a substantial step toward the commission of said crime. . . .


Thus, the State charged Stapleton with criminal attempt to commit murder by alleging

that he created a “hit list,” created a list of supplies to carry out the murders, and




      1
         Whether Stapleton will ultimately be deemed to have communicated the
alleged threat or intended it to be communicated will be an issue for jury resolution.

                                             7
brought a firearm to school. Stapleton argues that these acts do not constitute

substantial steps toward the commission of a crime. We disagree.

      Pursuant to OCGA § 16-4-1, “[a] person commits the offense of criminal

attempt when, with intent to commit a specific crime, he performs any act which

constitutes a substantial step toward the commission of that crime.” The offense of

criminal attempt “consists of three elements: first, the intent to commit the crime;

second, the performance of some overt act towards the commission of the crime; and

third, a failure to consummate its commission.” (Citation and punctuation omitted.)

Martin-Argaw v. State, 343 Ga. App. 864 (1) (806 SE2d 247) (2017). The statute

governing the offense of murder provides: “A person commits the offense of murder

when he unlawfully and with malice aforethought, either express or implied, causes the

death of another human being.” OCGA § 16-5-1 (a).

      As we have explained, “to properly charge attempt, the State must merely allege

that, with an intent to commit the underlying crime, the defendant performed some

overt act toward its commission.” (Citation and punctuation omitted.) Wilson v. State,

344 Ga. App. 285, 289 (2) (810 SE2d 303) (2018).

      The fact that further steps must be taken before the crime can be
      completed does not preclude a finding that the steps already undertaken


                                          8
       are substantial. . . . The relevant question is whether the acts alleged in
       the indictment constitute a substantial step toward the commission of the
       crime.


(Citations and punctuation omitted.) Dennard v. State, 243 Ga. App. 868, 871 (1) (a)

(534 SE2d 182) (2000). Accordingly, the issue is whether the acts alleged in Count 2

— creating a “hit list,” creating a list of supplies to carry out the murders, and bringing

a firearm to school — constitute a substantial step toward the commission of the crime

of murder.

       “The purpose of the ‘substantial step’ requirement is to impose criminal liability

for attempt only in those instances in which some firmness of criminal purpose is

shown and to remove very remote preparatory acts from the ambit of attempt liability.”

(Citation and punctuation omitted.) Martin-Argaw, 343 Ga. App. at 866. See also

Kohlmeier v. State, 289 Ga. App. 709, 710 (1) (658 SE2d 261) (2008) (“[t]he

‘substantial step’ requirement is intended to (1) ensure firmness of the defendant’s

criminal intent, (2) insulate from liability very remote preparatory acts, and (3) allow

for apprehension of offenders at an early stage without providing immunity for their

actions”) (citation and punctuation omitted). Thus,

       [m]ere acts of preparation, not proximately leading to the consummation
       of the intended crime, will not suffice to establish an attempt to commit

                                            9
      it. . . . To constitute an attempt there must be an act done in pursuance of
      the intent, and more or less directly tending to the commission of the
      crime. In general, the act must be inexplicable as a lawful act, and must
      be more than mere preparation. Yet it can not accurately be said that no
      preparations can amount to an attempt. It is a question of degree, and
      depends upon the circumstances of each case.


(Citations and punctuation omitted.) Howell v. State, 157 Ga. App. 451, 455 (4) (278

SE2d 43) (1981). Explained another way,

      [b]etween the preparation for the attempt and the attempt itself there is a
      wide difference. The preparation consists in devising or arranging the
      means or measures necessary for the commission of the offense; the
      attempt is the direct movement towards the commission after the
      preparations are made.


(Citation and punctuation omitted.) Rainey v. State, 338 Ga. App. 413, 415-416 (1)

(790 SE2d 106) (2016). For instance, “[p]rocuring or loading a gun, or buying poison,

or walking to a particular place, with intent to kill another, is not enough to make one

guilty of an attempt to commit murder.” Id., quoting Groves v. State, 116 Ga. 516 (42

SE 755) (1902). Finally, our inquiry focuses on what the actor has done already rather

than what remains to be done. Adams v. State, 178 Ga. App. 261, 263 (2) (b) (342

SE2d 747) (1986).



                                          10
       We now turn to the case at hand. Merely procuring a gun or walking to a

particular place, with intent to kill, is insufficient to cross the line between preparation

and attempt, but here we are faced with the alleged act of procuring the gun

and bringing it to a particular place with the intent to kill. And, while making lists of

intended victims and supplies, alone, might amount to mere acts of preparation, the

alleged act of bringing a gun to school is “direct movement towards the commission

after the preparations are made.” Rainey, 338 Ga. App. at 416 (1). Thus, we conclude

that the acts alleged in Count 2 of the indictment show the “firmness of criminal

purpose” needed to satisfy the substantial step requirement. It follows that if Stapleton

admitted the allegations precisely as set forth in Count 2, he would be guilty of

criminal attempt to commit murder, and Count 2 is sufficient to survive Stapleton’s

general demurrer.

       2. Special Demurrer. In a compound enumeration of error, Stapleton contends

that the trial court should have granted his special demurrer to Counts 1 and 2 because

neither count advises him of the facts underlying the respective charge with enough

detail to apprise him of what he must be prepared to meet at trial. We disagree.

       While “[a] general demurrer challenges the sufficiency of the substance of the

indictment, . . . a special demurrer challenges the sufficiency of the form of the

                                            11
indictment.” (Citation and punctuation omitted; emphasis in original.) Cerajewski, 347

Ga. App. at 455 (1). Where a defendant has filed a timely special demurrer to an

indictment, that defendant is entitled to an indictment that is perfect in form and

substance. See State v. Leatherwood, 326 Ga. App. 730, 731 (757 SE2d 434) (2014).

As we have explained,

      [t]he true test of the sufficiency of an indictment to withstand a special
      demurrer is not whether it could have been made more definite and
      certain, but whether it contains the elements of the offense intended to be
      charged, and sufficiently apprises the defendant of what he must be
      prepared to meet, and, in case any other proceedings are taken against
      him for a similar offense, whether the record shows with accuracy to
      what extent he may plead a former acquittal or conviction. It is useful to
      remember that the purpose of the indictment is to allow [a] defendant to
      prepare his defense intelligently and to protect him from double jeopardy.


(Citation and punctuation omitted.) Coalson v. State, 251 Ga. App. 761, 764 (2) (555

SE2d 128) (2001). We review a trial court’s ruling on a special demurrer de novo.

Leatherwood, 326 Ga. App. at 730.

      With regard to Count 1, Stapleton asserts that Count 1 “leaves unanswered” to

whom the alleged threat was communicated or how he intended or expected it to be

conveyed to the alleged victims. Stapleton asserts that Count 2 fails to specify how he


                                          12
planned to murder anyone or how a list is a means to commit murder. Because of these

omissions, Stapleton asserts that he cannot know what he must be prepared to defend.

      While the indictment could have “been made more definite and certain,” that is

not the test of the sufficiency of an indictment. Indeed,

      [w]hile the defendant is entitled to know the particular facts constituting
      the alleged offense to enable him to prepare for trial, it is not necessary
      for the [S]tate to spell out in the indictment the evidence on which it
      relies for a conviction. Because the allegations of the indictment were
      sufficient to be easily understood by the jury, to allow [Stapleton] to
      prepare [his] defense, and to protect him from double jeopardy, the trial
      court’s decision overruling his special demurrer was authorized.


(Citation and punctuation omitted.) Scruggs v. State, 309 Ga. App. 569, 573-574 (2)

(b) (711 SE2d 86) (2011). See State v. Tate, 262 Ga. App. 311, 314 (2) (b) (585 SE2d

224) (2003) (indictment alleging that defendant, on a date specific, “‘did threaten to

commit a crime of violence, to wit: murder, with the purpose of terrorizing [the

victim]’” sufficient to withstand a special demurrer).

      Judgment affirmed. Doyle, P. J., and Reese, J., concur.




                                          13